             Case 1:19-cv-02496-JPC Document 60 Filed 12/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       12/4/2020
--------------------------------------------------------------- x
OHIO IMAGING ASSOCIATES, INC.,                                  :
                                                                :
                                    Plaintiff,                  :   Case No. 1:19-cv-02496-JPC
                                                                :
         vs.                                                    :
                                                                :
RADIOLOGY PARTNERS, INC., COLUMBUS                              :
RADIOLOGY CORP., RADIOLOGY                                      :
ASSOCIATES OF CANTON, INC., and                                 :
RADIOLOGY ASSOCIATES OF S.E.O., LLC,                            :
                                                                :
                                    Defendants.                 :
--------------------------------------------------------------- x

               [PROPOSED] ORDER ON JOINT STIPULATION FOR ENTRY
                   OF NISI ORDER OF DISMISSAL WITH PREJUDICE

        The Court, having considered the joint stipulation of Plaintiff Ohio Imaging Associates,

Inc. and Defendants Radiology Partners, Inc., Columbus Radiology Corp., Radiology Associates

of Canton, Inc., and Radiology Associates of S.E.O., LLC (collectively, the “Parties”), and with

good cause having been shown,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

        1.       The Parties have entered into a confidential settlement agreement (the

“Agreement”) to resolve the above-captioned case.

        2.       Dismissal of the case per the Agreement is conditioned upon the Parties’ full and

timely compliance with the terms of the Agreement on or before December 15, 2020 (the

“Compliance Date”).
            Case 1:19-cv-02496-JPC Document 60 Filed 12/04/20 Page 2 of 2




       3.       The Court hereby orders that the case will be dismissed with prejudice, with all

costs and fees to be incurred by the respective party incurring them, on December 29, 2020 (14

days following the Compliance Date) (the “Dismissal Date”) unless any party moves to withdraw

this Nisi Order on or before the Dismissal Date.



                 4
SO ORDERED, this ____ day of December, 2020.



                                                       __________________________________
                                                       HON. JOHN P. CRONAN
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
